DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 2 August 2022.
Claim(s) 1, 2, 4-11, and 13-18 is/are pending and present for examination.  Claim(s) 1 and 10 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 August 2022 has been entered.
 
Response to Amendment
Claims 1, 10, 11, and 13 have been amended.
Claims 3 and 12 have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wherein the remove extraction module is operable to extract” in claims 4 and 13;
“wherein the document sharing module is configured to encrypt” in claims 8 and 17; and
“wherein the document sharing module is configured to store” in claims 9 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al, USPGPUB No. 2017/0277668, filed on 29 March 2016, and published on 28 September 2017, in view of Taylor et al, USPGPUB No. 2018/0060325, filed on 26 August 2016, and published on 1 March 2018, and in further view of Zelenov et al, U.S. Patent NO. 10,380,195, filed on 13 January 2017, and issued on 13 August 2019, and in further view of Singh et al, USPGPUB No. 2020/0257712, filed on 13 February 2019, and published on 13 August 2020, and in further view of Koch, USPGPUB No. 2020/0334369, filed on 17 April 2019, and published on 22 October 2020.
As per independent claims 1 and 10, Luo, in combination with Taylor, Zelenov, and Leal, discloses:
A system for access transaction of a document containing sensitive and confidential information, the system comprising a server arrangement including one or more processors, the server arrangement being communicably coupled via one or more data communication networks with a first client device and a second client device, wherein the server arrangement, when operated, provides a platform configured to:
receive an access request for a document selected, by a second user, from a list of documents retrieved in response to a search query and displayed, on a user interface connected to the second client device {See Luo, [0051], wherein this reads over “For example, the search query "what is a DOM tree?" may have returned documents A, B, and C within the document collection. The search engine may have presented the results in an order based on a predicted relevance to the search query, e.g., first presenting document B (with the highest relevancy ranking), then document C, and finally document A. From the presented results, the user may have selected document C (the document having the second highest relevancy ranking).”}, wherein each of the documents in the list is associated with a summarized view and an importance score {See Luo, [0056], wherein this reads over “The passage ranker 120 may score each candidate passage to identify the most important, representative and/or salient candidate passages for a document”; and [0058], wherein this reads over “For example, the search query "what is a DOM tree?" may have returned documents A, B, and C within the document collection. The search engine may have presented the results in an order based on a predicted relevance to the search query, e.g., first presenting document B (with the highest relevancy ranking), then document C, and finally document A. From the presented results, the user may have selected document C (the document having the second highest relevancy ranking).”}, and
wherein the importance score, displayed along-with the summarized view {See Taylor, [0035], wherein this reads over “The search service 304 may then provide the ranked results to the client 302 for display. The results may be displayed such that the score and the associated properties of the items that matched the entries of the external context list(s) are displayed”}, for each of the documents in the list is determined on the platform without storing, on the platform, any document of said list of documents {See Luo, [0056], wherein this reads over “The passage ranker 120 may score each candidate passage to identify the most important, representative and/or salient candidate passages for a document”; and [0034], wherein this reads over “As should be appreciated, one or more documents (e.g., documents 128A and 128B) may be stored in one or more storage locations accessible to the digital document application, the web browser, and/or the document summarization application 110, e.g., storage 126. In at least some examples, the one or more documents may be stored in different storage locations within a distributed environment (e.g., cloud-based computing environment) that is accessible to the digital document application, the web browser, and/or the document summarization application 110 over a network, e.g., network 106”},
wherein the importance score is determined, by a scoring module on the server arrangement, based on one or more value features transmitted to the server arrangement by a remote sharing module of a first client device submitting said document {See Leal, [0122], wherein this reads over “In some embodiments, target documents are received from users and comprise PDF, plain text, HTML or other document types.”}, and wherein the one or more value features of the document comprise information elements indicative of entities and semantic inter-relationships between the entities {Leal, [0129], wherein this reads over “As discussed previously, each document processed in step 708 is associated with one or more tags and parsing information. In step 714, the method uses these tags and parsing information and the generated semantic document models to determine the relevancy of the tags to the document based on the document/word vector model of the document”; and [0145], wherein this reads over “a similar score represents the similarity of the target document text to the text of the relevant documents”}, 
wherein the importance score is a monetary value, and wherein the importance score is indicative of a technical importance of the document {See Leal, [0148], wherein this reads over “In some embodiments, this includes giving more importance to documents where the user showed more interest (e.g. by giving it more views, likes, etc.) and adjusting the score based on this interest. In some embodiments, each interaction type (e.g., view, like, etc.) has its own score function and is dependent on its date attribute (i.e., the older the interaction, the less it is worth)”; and [0149], wherein this reads over “In this embodiment, the method utilizes various user profile data (e.g., user preferences, created or liked tags, favorite document sources, etc.) to rank the similar documents. This embodiment may be utilized when a user has exhibited few interactions with documents and thus the previous embodiment may yield minimally useful results. In some embodiments, an interest score is calculated using a series of formulas and weights that were refined using grid-search”};
validate the access request for the document by the second user {See Zelenov, column 7, lines 20-39, wherein this reads over “For example, request processing module 210 may receive the login credentials of the user for the document repository to grant document search engine 142 the authority to access the documents stored there. Request processing module 210 may then invoke repository communicator 215 to obtain access to the specified repository using the received credentials, and download a document to be processed. In one embodiment, the user may additionally specify the document to be indexed in the request”};
retrieve and deliver to the second client device a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system {See Zelenov, column 7, line 55-column 8, line 3, wherein this reads over “Additionally, the unique identifier may indicate the location within the storage repository or on a client device where the document is stored (e.g., the directory structure within the filesystem of the client device or document repository). In one embodiment, in order to store the location information as a fixed length, document processing module may generate the unique identifier as a hash value of the location information”};                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
cause the first client device to communicate the document to the second client device in response to a successful validation of the access request {See Zelenov, column 9, line 64-column 10, line 5, wherein this reads over “[t]he response may include the search results, which provides the documents grouped by content similarity as described above. In various implementations, response module 245 may send the document identifier, the metadata, and/or the document location to the client device in response to the search query.”}. 
Luo fails to disclose the claimed features of “wherein the importance score, displayed along-with the summarized view,” “validate the access request for the document by the second user,” “retrieve and deliver to the second client device a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system,” and “cause the first client device to communicate the document to the second client device in response to a successful validation of the access request.”
Taylor is directed to the invention of ranking query results according to relevance.
As per the claimed feature of “wherein the importance score, displayed along-with the summarized view,” Taylor discloses “[t]he search service 304 may then provide the ranked results to the client 302 for display” and “[t]he results may be displayed such that the score and the associated properties of the items that matched the entries of the external context list(s) are displayed.”  See Taylor, [0035].  That is, Taylor discloses that the score (i.e. the importance score) may be displayed alongside associated properties and the results (i.e. displayed along-with the summarized view).  Accordingly, wherein Taylor is directed to displaying results and the related scores, it would have been obvious to one of ordinary skill in the art to improve the prior art of Luo with that of Taylor for the predictable result of a system wherein the search results of Luo may further display related scores as disclosed by Taylor.
The combination of Luo and Taylor fails to disclose the claimed feature of “validate the access request for the document by the second user,” “retrieve and deliver to the second client device a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system,” and “cause the first client device to communicate the document to the second client device in response to a successful validation of the access request.”
Zelenov is directed to the invention of grouping documents by content similarity.
As per the claimed feature of “validate the access request for the document by the second user,” Zelenov discloses that “request processing module 210 may receive the login credentials of the user for the document repository to grant document search engine 142 the authority to access the documents stored there” and “Request processing module 210 may then invoke repository communicator 215 to obtain access to the specified repository using the received credentials, and download a document to be processed.”  See Zelenov, column 7, lines 20-39.  That is, Zelenov discloses that access to documents may be provided according to credentials (i.e. validate an access request for a document by a user). Accordingly, wherein Zelenov is directed to returning documents in response to a search query, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo and Taylor with that of Zelenov for the predictable result of a system wherein the access to the documents of Luo may be granted only after validation of the request as disclosed by Zelenov.
As per the claimed feature of “retrieve and deliver to the second client device a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system,” Zelenov discloses “the unique identifier may indicate the location within the storage repository or on a client device where the document is stored (e.g., the directory structure within the filesystem of the client device or document repository)” and “in order to store the location information as a fixed length, document processing module may generate the unique identifier as a hash value of the location information.”  See Zelenov, column 7, line 55-column 8, line 3.  That is, Zelenov specifically discloses the generating of a hash value which indicates the location information of a document (i.e. a hash pertaining to the document wherein the hash corresponds to a location of the document in a distributed file storage system).
As per the claimed feature of “cause the first client device to communicate the document to the second client device in response to a successful validation of the access request,” Zelenov discloses “Request processing module 210 may then invoke repository communicator 215 to obtain access to the specified repository using the received credentials, and download a document to be processed. In one embodiment, the user may additionally specify the document to be indexed in the request. In another embodiment, repository communicator 215 may begin downloading documents based on user-defined configuration.”  See Zelenov, column 7, lines 20-39.  That is, Zelenov discloses that a document may be downloaded (i.e. may communicated to a client following the successful validation of the request).
As per the claimed feature of “wherein the importance score is determined, by a scoring module on the server arrangement, based on one or more value features transmitted to the server arrangement by a remote sharing module of a first client device submitting said document, and wherein the one or more value features of the document comprise information elements indicative of entities and semantic inter-relationships between the entities,” the combination of Luo, Taylor, and Zelenov fails to disclose said feature.  Leal is directed to the invention of a system for automated document analysis by classifying documents and identifying new tags for untagged documents.  Specifically, Leal discloses that “target documents are received from users and comprise PDF, plain text, HTML or other document types.”  See Leal, [0122].  That is, Leal discloses the receipt of a document comprising data from a user (i.e. a first client device).  Additionally, Leal discloses that “each document processed in step 708 is associated with one or more tags and parsing information” and “the method uses these tags and parsing information and the generated semantic document models to determine the relevancy of the tags to the document based on the document/word vector model of the document.”  See Leal, [0129].  That is, Leal discloses a system wherein the data within received documents (i.e. value features of the document which comprise information elements) may be processed to determine relevant tags (i.e. indicative of entities and semantic inter-relationships).  Furthermore, Leal discloses that “a similar score represents the similarity of the target document text to the text of the relevant documents” wherein “this includes giving more importance to documents where the user showed more interest (e.g. by giving it more views, likes, etc.) and adjusting the score based on this interest. In some embodiments, each interaction type (e.g., view, like, etc.) has its own score function and is dependent on its date attribute (i.e., the older the interaction, the less it is worth).”  See Leal, [0145] and [0148].  That is, Leal discloses that the score is based upon users who show more interest which would read upon the claimed feature of a score that is “indicative of a technical importance of a document.”  Moreover, wherein the claimed feature of “monetary value” is merely non-functional descriptive material, the score of Leal would read upon the claimed feature of “the importance score is a monetary value.”  Wherein Leal is directed to the invention of a system for receiving documents and determining a similarity score, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve the prior art combination of Luo, Taylor, and Zelenov with that of Leal for the predictable result of a system wherein the documents of Luo may be further analyzed and processed as so provided by the system of Leal.
As per dependent claims 5 and 14, Luo, in combination with Taylor, Zelenov, and Leal, discloses:
The system of claim 1 wherein the summarized views are constructed, on the fly, at the time of processing the search query {See Luo, [0023], wherein this reads over “As described above, the disclosure generally relates to systems and methods for generating a summary of a document in near real time.”}. 
As per dependent claims 7 and 16, Luo, in combination with Taylor, Zelenov, and Leal, discloses:
The system of claim 1, wherein the document is stored on the distributed file storage system by a document sharing module of the first client device {See Luo, [0029], wherein this reads over “In addition, the aspects and functionalities described herein may operate over distributed systems (e.g., cloud-based computing systems), where application functionality, memory, data storage and retrieval and various processing functions may be operated remotely from each other over a distributed computing network, such as the Internet or an intranet”}. 
Claims 2, 4, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Taylor, Zelenov, and Leal, and in further view of Encina et al, USPGPUB No. 2008/0140616, filed on 21 September 2006, and published on 12 June 2008.
As per dependent claims 2 and 11, Luo, in combination with Taylor, Zelenov, Leal, and Encina, discloses:
The system of claim 1, wherein the search query is expanded, based on an ontological databank, to include one or more concepts from the ontological databank and wherein each of the document in the list of all documents correspond to at least one concept of the ontological databank {See Encina, [0051], wherein this reads over “The topic identifier can recognize topics (step 122) and generate the query fingerprint (step 124) in much the same way as it does the document fingerprints. The query can then be analyzed and augmented (step 126), such as to handle topic restriction, and topic expansion. The search engine then uses the augmented query fingerprint to search the index for documents that match it (step 128). Results of the search can be displayed in a simple list format”; and [0173], wherein this reads over “The concepts are stored in a repository (an ontology), where they are organized according to known relationships. Programmatic behavior in the form of actions are associated with the concepts in this repository by attaching the actions to the concept nodes. Actions and other properties are inherited through is_a relationships in the concept ontology.”}. 
The combination of Luo, Taylor, Zelenov, and Leal, fails to disclose the claimed feature of “wherein the search query is expanded, based on an ontological databank, to include one or more concepts from the ontological databank and wherein each of the document in the list of all documents correspond to at least one concept of the ontological databank.”
Encina is directed to the system for document processing and determining similarities between documents and queries utilizing topic models.  Specifically, Encina discloses that “[t]he topic identifier can recognize topics (step 122) and generate the query fingerprint (step 124) in much the same way as it does the document fingerprints” wherein “the query can then be analyzed and augmented (step 126), such as to handle topic restriction, and topic expansion” and “[t]he search engine then uses the augmented query fingerprint to search the index for documents that match it (step 128).”  See Encina, [0051].  That is, Encina discloses that a query may be augmented (i.e. expanded) based upon recognized topics (i.e. concepts) such that the results may be provided in a list (i.e. a list of all documents that correspond to a least one concept).  Furthermore, regarding the concepts which may be stored in an ontological databank, Encina discloses that “[t]he concepts are stored in a repository (an ontology), where they are organized according to known relationships.”  See Encina, [0173].  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo, Taylor, Zelenov, and Leal with that of Encina for the predictable result of a system wherein the search query of the combination may be further improved via an expansion utilizing the topic expansion features of Encina.
As per dependent claims 4 and 13, Luo, in combination with Taylor, Zelenov, Leal, and Encina, discloses:
The system of claim 1, wherein the remote extraction module is operable to extract the one or more value features based on an ontological databank related to a technical field of the document, the ontological databank being communicably coupled to the remote extraction module {See Encina, [0048], wherein this reads over “The identifier then recognizes topics in the documents based on one or more of the stored topic models (step 102). The set of recognized topics for each document are then expressed as a document fingerprint (step 104). The document fingerprints generated by the identifier can then be indexed by the indexer (step 106).”}. 
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Taylor, Zelenov, and Leal, and in further view of Official Notice.
As per dependent claims 6 and 15, the Office takes Official Notice that it would have been widely-known and obvious to one of ordinary skill in the art to pre-store views on a server and/or server arrangement.  That is, the feature of storing data on a server is well-known and it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo, Taylor, Zelenov, and Leal for the predictable result of a system wherein summarized views of documents may be pre-stored on a server arrangement.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Taylor, Zelenov, and Leal, and in further view of Marion, USPGPUB No. 2020/0380090, filed on 22 February 2018, and published on 3 December 2020.
As per dependent claims 8 and 17, Luo, in combination with Taylor, Zelenov, Leal, and Marion, discloses:
The system of claim 7, wherein the document sharing module is configured to encrypt the document with a key, prior to storing on the distributed file storage system, and communicate the key to the second client device in response to successful validation of the access request {See Marion, [0172], wherein this reads over “verifying access rights of the user, by the server (130) via the network (120), by comparing the identifying information contained in a corresponding one of the plurality of rights tokens to the user identifying information; and when the identifying information of the corresponding one of the plurality of rights tokens matches the user identifying information, providing, to the user device (110), the key from the corresponding one of the plurality of rights tokens for decrypting the encrypted copy of the digital media file”}.
The combination of Luo, Taylor, Zelenov, and Leal, fails to disclose the claimed feature of “wherein the document sharing module is configured to encrypt the document with a key, prior to storing on the distributed file storage system, and communicate the key to the second client device in response to successful validation of the access request.”
Marion is directed to the invention of providing limited distribution of a digital media file utilizing a rights token.  Specifically, Marion discloses that  “verifying access rights of the user, by the server (130) via the network (120), by comparing the identifying information contained in a corresponding one of the plurality of rights tokens to the user identifying information; and when the identifying information of the corresponding one of the plurality of rights tokens matches the user identifying information, providing, to the user device (110), the key from the corresponding one of the plurality of rights tokens for decrypting the encrypted copy of the digital media file.”  See Marion, [0172].  That is, Marion discloses a system wherein a key for decrypting (i.e. encrypting a document with a key) may be sent to a user device (i.e. communicate a key to a second client device).  It would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo, Taylor, Zelenov, and Leal with that of Marion for the predictable result of a system wherein a document may be securely accessed via a key (as disclosed by Marion) only after a successful validation of a user request.
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Taylor, Zelenov, and Leal, and in further view of Lowagie, USPGPUB No. 2020/0099534, filed on 14 December 2017, and published on 26 March 2020.
As per dependent claims 9 and 18, Luo, in combination with Taylor, Zelenov, Singh, Lowagie, and Koch, discloses:
The system of claim 7, wherein the document sharing module is configured to store the hash of the document on a blockchain platform, wherein the blockchain platform associates a timestamp with the hash of the document {See Lowagie, [0060]-[0065], wherein this reads over “According to another aspect, the invention provides a computer-implemented method for the verification of a file, preferably a PDF-based document; said file registered by a user in a blockchain; said file comprising a file identifier and optionally a blockchain identifier; said method comprising the steps of: (01) receiving said file; (02) extracting a file identifier from said file and optionally a blockchain identifier; (03) determining a location of said blockchain, optionally based on said blockchain identifier; (04) retrieving a file reference and a timestamp associated with said file reference from said blockchain based on said file identifier, said file reference comprising an encrypted hash-related string; (05) verifying an identity of said user based on said timestamp and a public key obtainable from said file reference, said public key belonging to a key pair comprising said public key and a private key used for encrypting said hash-related string; said verifying preferably based on a public certificate associated with said public key”}.
The combination of Luo, Taylor, Zelenov, and Leal fails to disclose the claimed feature of “wherein the document sharing module is configured to store the hash of the document on a blockchain platform, wherein the blockchain platform associates a timestamp with the hash of the document.”  Lowagie is directed to an improved blockchain-based method for registration and verification of a file.  Specifically, Lowagie discloses that “said file registered by a user in a blockchain” and “said file comprising a file identifier and optionally a blockchain identifier.”  See Lowagie, [0060]-[0065].  Additionally, Lowagie discloses that “determining a location of said blockchain” and “retrieving a file reference and a timestamp associated with said file reference from said blockchain based on said file identifier, said file reference comprising an encrypted hash-related string.”  See Lowagie, [0060]-[0065].  That is, Lowagie discloses a system wherein a file reference may comprise a hash-related string (i.e. a hash of the document) wherein a timestamp is associated with said file reference (i.e. a timestamp that is associated with the hash).  Accordingly, wherein Lowagie disclose the aforementioned feature, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Luo, Taylor, Zelenov, and Leal with that of Lowagie for the predictable result of a document retrieval system which further utilizes blockchain features such as associating a timestamp with a stored hash of a document (as disclosed by Lowagie) within the document retrieval environment of Luo.

Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 103 have been considered but are moot in view of the newly cited prior art combination made in response to Applicant’s Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152

	

/PK/